The government's motion for an extension of time to file a petition for rehearing, filed on September 27, 2018, is GRANTED .
The opinion filed on August 8, 2018, and appearing at 899 F.3d 766, is amended as follows:
On page nine of the slip opinion, within the first paragraph of the "DISCUSSION" section, replace "The last argument is raised for the first time on appeal, so we do not address it." with "The last argument is raised for the first time on appeal, and we decline to address it." Following that sentence, replace the citation to *1079United States ex rel. Kelly v. Serco, Inc. , 846 F.3d 325, 336 (9th Cir. 2017)with the following citation: United States v. Spilotro , 800 F.2d 959, 963 (9th Cir. 1986).
With this amendment, the panel unanimously votes to deny the government's petition for panel rehearing, filed on September 27, 2018. No further petitions for en banc or panel rehearing shall be permitted.